Exhibit 10.4

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment is dated and made as of December 30, 2009, modifying the
Employment Agreement dated as of July 1, 1999 (together with any and all
previous amendments, the “Employment Agreement”) between General Physics
Corporation (the “Company”) and Douglas Sharp (“Employee”).

 

Whereas, the Company and Employee wish to amend the Employment Agreement to
extend the minimum term of employment, modify the definition of “change in
control,” provide for the future award of stock options if an investment in GP
Strategies Corporation by Sagard Capital Partners, L.P. occurs, and to modify
the compensation Employee will be entitled to receive if Employee shall
terminate his employment for Good Reason as a result of a management change in
control.

 

NOW, THEREFORE, intending to be legally bound, and for good and valuable
consideration, including the mutual covenants set forth herein, the Company and
the Employee hereby agree to amend the Employment Agreement as follows:

 

1.             Section 3 (Term of Employment) of the Employment Agreement is
hereby amended to read in its entirety as follows:

 

“Unless sooner terminated in accordance with the provisions of this Agreement
the term of employment of Employee by the Company pursuant to this Agreement
shall be for the period (the “Employment Period”) commencing on the date hereof
and ending on the earlier of (a) the date determined in accordance with
Section 10 below, (b) the date which is not less than two (2) years after the
Company or Employee has given written notice to the other of its decision to end
the Employment Period (but in no case prior to December 31, 2012), or (c) the
date mutually agreed in writing by Company and Employee.”

 

2.             Subsection 5(d) of the Employment Agreement is hereby amended by
adding the following:

 

“Provided that GP Strategies Corporation (“GPS”) received the investment by
Sagard Capital Partners, L.P. contemplated by that certain Securities Purchase
Agreement dated December 30, 2009, the Company shall cause GPS to grant to
Employee under its 2003 Incentive Stock Plan, effective January 8, 2010, options
to purchase 105,000 shares of the common stock of GPS at an exercise price equal
to the market price on the date of grant.  Such options shall vest 20% on the
first and each subsequent anniversary of the date of grant, shall terminate six
(6) years after the date of grant, and shall accelerate as provided in
Section 11(d)(ii)(C).”

 

1

--------------------------------------------------------------------------------


 

3.             Notwithstanding anything to the contrary in Subsection 10(d) of
the Employment Agreement, with respect to beneficial ownership, directly or
indirectly, of securities of GPS by Sagard Capital Partners, L.P. and/or its
Affiliate(s) (collectively, “Sagard”), no “change in control” or “management
change in control” shall be deemed to occur unless Sagard is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of GPS representing 25% or more of the combined
voting power of GPS’s then outstanding securities.  For purposes of this
Amendment, the term “Affiliate” shall have the meaning ascribed to it in the
Securities Purchase Agreement dated December 30, 2009 between GPS and Sagard.

 

4.             Subsection 11(e)(B) of the Employment Agreement is hereby amended
to read in its entirety as follows:

 

“(B) in lieu of any further salary or bonus payments to Employee for periods
subsequent to the Date of Termination, the Company shall pay as severance pay to
Employee an amount equal to twice Employee’s average annual cash compensation
received from the Company during the three full calendar years immediately
preceding the Date of Termination, such payment to be made in a lump sum on or
before the fifth day following the Date of Termination;”

 

5.             Except as otherwise amended hereby, the Employment Agreement
shall remain unmodified and in full force and effect.

 

IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Amendment as of the date first above written.

 

GENERAL PHYSICS CORPORATION

 

 

By:

/s/ Scott N. Greenberg

 

/s/ Douglas Sharp

 

Chief Executive Officer

 

Douglas Sharp

 

2

--------------------------------------------------------------------------------